Ryerson, J.
I concur in granting a mandamus. But I am inclined to think the Common Pleas may make a rule that the silence of the party, shall be construed as a waiver; but not to require a repetition of a demand of a jury. The last act extends the power of the Court-to try jury causes, and, as I think, to make a rule that not demanding a jury, is a equivalent to a waiver. The language of the act does not require an express *349waiver; but to compel a repetition of the demand of a jury, would bo oppressive.
In this case a demand of a jury had been twice entered on the minutes of the Court.

Peremptory Mandamus ordered.